Citation Nr: 9929631	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a right 
total knee replacement secondary to service-connected right 
ankle repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to March 
1980.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right total knee replacement was not caused 
by or aggravated by the service-connected right ankle repair.   


CONCLUSION OF LAW

The veteran's right total knee replacement is not proximately 
due to or the result of the service-connected, nor does the 
service-connected right ankle repair aggravate the right 
total knee replacement.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The veteran seeks service connection for residuals of a right 
total knee replacement secondary to his service-connected 
postoperative residuals of right ankle tendon repair. 

The veteran's service medical records contain numerous 
entries regarding his right ankle, but are negative for 
complaints, symptoms or findings regarding his right knee.  
The veteran was separated from active service without an 
examination in March 1980.  

In October 1984 the veteran underwent a right medial 
meniscectomy performed by Nino A. Lentini, M.D.  Dr. Lentini 
performed a surgical arthroscopy and partial meniscectomy of 
the right lateral meniscus in October 1985.  Dr. Lentini's 
records are negative regarding a link between the veteran's 
active service and his right knee condition or his service-
connected right ankle disability.

A December 1985 treatment note from R. Daniel Zieg, M.D., 
reflects that the veteran complained of pain after twisting 
his knee while shoveling snow.  

Service connection was established for a right ankle 
disability by rating decision dated in December 1986.  

Treatment records dated from October 1985 to October 1986 
from Mark E. Smith, M.D., are negative for an opinion linking 
the veteran's right knee condition to his active service.  
Treatment records dated from October 1986 to October 1990 
from Roger P. Blitz, M.D., indicate that Dr. Blitz performed 
a right patellectomy in December 1986.  In March 1989 the 
veteran complained of pain after slipping on water and 
twisting his knee.  A March 1989 letter from Dr. Blitz states 
that the complained of tremendous pain after the incident.  
The records are also negative for an opinion linking the 
veteran's right knee condition to his active service.  

During an October 1986 VA examination the veteran complained 
of recurrent pain and swelling in his right knee.  
Examination revealed an eight and a half-inch scar on the 
right knee.  The diagnoses included residuals postoperative 
times two meniscectomies of the right knee with traumatic 
arthritis by X-ray.  The report was negative for a medical 
opinion relating the knee condition to service either 
directly or on a secondary basis.  

Orthopedic examinations in April 1991 and May 1993 do not 
mention the veteran's right knee.

Lindsey Rolston, M.D., performed a "transarthoscopic" 
examination and partial medial and lateral meniscectomy and 
chondroplasty of the medial femoral condyle in November 1994.  
In May 1996, a right total knee arthroplasty was performed.

A February 1996 examination report from John Cherf, M.D., 
stated that the veteran related that his knee history to 1984 
when his knee popped while he was getting out of a chair.  
The report was negative for a link between the veteran's 
active service and his right knee condition.  Dr. Cherf did 
not link the veteran's right knee condition to his active 
service or his service-connected right ankle disability.

Records dated from May 1986 to May 1996 from The Clinic, 
Newcastle, Indiana, include several letters from Dr. Blitz 
addressed to the veteran's employer regarding the veteran's 
right knee.  None of the records or letters links the 
veteran's right knee condition to service or a service-
connected disability.

In March 1997 the veteran submitted his initial claim for 
service connection for his right knee condition, stating that 
he believed it was caused by stress associated with his 
service-connected right ankle disability.

Records dated in May 1997 from Excel Rehabilitation Services 
are negative for a link between the veteran's right knee 
complaints and his active service.

Following a June 1997 VA orthopedic examination, the 
diagnoses include chronic knee problems.  The examiner stated 
that chronic knee problems were possibly secondary to ankle 
instability and that the original anterior cruciate ligament 
injuries could have been a result of right ankle instability.  
It does not appear that the claims folder was available to 
the examiner for review.

In January 1998 a VA physician reviewed the veteran's claims 
file, including the June 1997 examination report and provided 
an opinion regarding the etiology of the veteran's right knee 
condition.  He stated that although the veteran had a long 
history of a right ankle problem he left service without 
evidence of a knee problem on the ipsilateral side.  
Approximately four years after service he began to have 
problems with his knee.  It was the physician's opinion that 
any right knee problems were more likely due to the veteran's 
weight than his right ankle.  The physician noted that the 
veteran was six feet tall and that his weight had been as 
high as 300 pounds, adding that it was not unusual for such a 
person to have knee problems.  He repeated that the right 
knee problem was more likely due to obesity than the right 
ankle that showed full range of motion and no instability on 
examination.  

Federal Occupational Health Center records dated from April 
1988 to August 1994 indicate several right knee injuries on 
the job, but are negative for a medical opinion linking any 
right knee pathology to the veteran's service.

During the veteran's personal hearing in May 1998 he 
testified that he works as a clerk at the Internal Revenue 
Service.  He complained of swelling, pain and an inability to 
bend his right knee.  He uses a cane because of his knee and 
ankle.  He testified that he began having right knee problems 
in 1980 or 1981 and sought medical treatment at that time.  
He had instability and weakness in his knee before his total 
right knee replacement in May 1996.  A doctor's statement 
said that it was possible that his knee injury was a result 
of his ankle disability.  

Paul J. Stricker, M.D., stated in a May 1998 note that the 
veteran's right ankle was extremely unstable after his injury 
and subsequent surgery, and as a result of this instability 
he began to experience pain and locking of his right knee.  
He eventually required a total right knee replacement.  Dr. 
Stricker's opinion his right knee problem was quite likely 
caused in part by his right ankle's instability."

A June 1998 VA orthopedic examination report indicates that 
the veteran's records were reviewed.  The report notes that 
the veteran injured his right knee at work after his 
separation from active service.  The examiner stated that the 
right ankle was most likely not the direct cause of the 
veteran's meniscal tears or the surgeries performed on the 
veteran's right knee.  The examiner did not believe that the 
right knee problems were related to his right ankle 
disability.  The examiner added that the veteran's 
significant right knee condition was exacerbating his right 
ankle instability, causing more pain and instability.  The 
loss of mobility of the right knee was making the veteran 
compensate with his right ankle.  The impression was that the 
right ankle most likely was not responsible for the severe 
disability of the right knee, however, the right knee was 
exacerbating the right ankle disability.  

Analysis

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1995).

Initially the Board notes that the veteran has had extensive 
ankle treatment since his active service and extensive knee 
treatment commencing approximately four years after his 
separation.  The veteran told Dr. Cherf that his right knee 
problems started four years after service when it popped as 
he was getting out of a chair.  In any event, he has received 
extensive treatment for both his right ankle and right knee 
and none of the physicians who treated his right knee or 
performed any of the numerous surgeries on it have connected 
his right knee conditions to his service or his service-
connected right ankle.  

The veteran has been afforded several VA examinations.  In 
only one of the reports, in June 1997, did the examiner 
stated that it was possible that the chronic knee problem was 
secondary to the service-connected ankle instability.  
However, this opinion is tenuous at best as it is unclear 
whether the examiner was aware of the veteran's entire 
medical history, or that the claims folder was reviewed.  

A medical opinion was provided in January 1998 that the 
veteran's obesity was more likely the cause of his knee 
problems than his service-connected right ankle.  Finally, 
the June 1998 examination report is very thorough and rules 
out the right ankle as the cause of the right knee condition.  
Moreover, the examiner found that the veteran's right knee 
condition was exacerbating his service-connected right ankle 
disability rather than being exacerbated by it.  After 
weighing the cumulative evidence, it is concluded that 
service connection is not in order for the right knee 
condition or for an exacerbation of it under Allen.

The Board notes that while Dr. Stricker's name is listed on 
some correspondence regarding the veteran, there is no 
indication that he had examined the veteran or the veteran's 
treatment records.  His statement that the veteran's right 
ankle disability quite likely caused the right knee condition 
is tenuous.  In any event, Dr. Stricker's note very clearly 
states that the veteran stated that his right knee pain was 
the result of right ankle instability.  Therefore, Dr. 
Stricker's opinion appears to have been made in reliance on a 
history related by the veteran.  The Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet.App. 
113 (1995).  The diagnoses can be no better than the facts 
alleged by the appellant.  Swann v. Brown, 5 Vet.App. 229 
(1993).  

For the reasons stated above, the Board finds that the 
medical opinions against service connection for the veteran's 
right knee condition are more persuasive than those of the 
June 1997 examiner and Dr. Stricker.  

The Board has considered the veteran's testimony at his May 
1998 personal hearing.  However, the veteran lacks the 
medical expertise to enter a judgment regarding a medical 
relationship between these disorders and any claimed in-
service onset.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consideration has been given to the veteran's 
testimony that a physician said it was possible that the 
ankle caused the veteran's right knee condition.  However, 
while the evidence indicates that Dr. Stricker may have told 
the veteran of such a connection, for the reasons stated 
above, the Board does not find such an opinion to be 
persuasive.  

Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to secondary service 
connection for a right total knee replacement secondary to 
his service-connected right ankle repair.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310. 


ORDER

The appeal of the issue of service connection for right total 
knee replacement secondary to service-connected right ankle 
repair is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

